EXAMINER’S AMENDMENT
This action is in response to the claims filed 12/14/2020.  Claims 1-20 are pending.  Independent claims 1, 8 and 16, and corresponding dependent claims are directed towards a method, a tangible, non-transitory, computer-readable media, and a system for data encryption in a distributed system.  Claims 1-20 are allowed per this Examiner's Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,768,953, 10,211,983, and 10,887,099 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Gencarella (Reg. No. 44,703) on 6/13/2022.
The application has been amended as follows: 
Amend [0028] of the specification as follows:	[0028] To later recover the new secret, the previous secret is regenerated in an action 608. The previous secret is regenerated from a sufficient subset of shares of the previous secret. This would be a threshold number of shares of the previous secret, or all of the shares of the previous secret, or any number of shares in between these two numbers of shares. The encrypted shares of the new secret are decrypted, using the previous secret, in an action 610. In an action 612, the new secret is regenerated, from a sufficient subset of shares. This would be a threshold number of shares of the new secret, or all of the shares of the new secret, or any number of shares in between these two numbers of shares, from the combination of the gathered available unencrypted shares and the decrypted shares from the gathered available encrypted shares.
Amend Claim 6 as follows:	6. The method of claim 1, further comprising: deleting the second secret, responsive to determining whether all of the members of the computing system have received shares of the first secret.
Amend Claim 7 as follows:	7. The method of claim 1, further comprising: iterating the encrypting, distributing, decrypting and regenerating for a plurality of further 
Amend Claim 13 as follows:	13. The computer-readable media of claim 8, wherein the method further comprises: deleting the second secret, responsive to determining whether all of the members of the computing system have received shares of the first secret.

Amend Claim 14 as follows:	14. The computer-readable media of claim 8, wherein the distributing includes sending at least one share of the first secret to off-site storage.
Amend Claim 15 as follows:	15. The computer-readable media of claim 8, wherein the method further comprises: iterating the encrypting, distributing, decrypting and regenerating for a plurality of further first secrets.
Amend Claim 20 as follows:	20. The computing system of claim 16, wherein the actions further comprise: deleting the second secret, responsive to determining whether all of the members of the computing system have received shares of the first secret.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8 and 16, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method, a tangible, non-transitory, computer-readable media, or a system that regenerates a first secret by decrypting, distributed encrypted shares of the first secret, encrypted using a second secret, and combining a subset of distributed unencrypted shares and decrypted shares of the first secret, in the specific manner and combination as recited in claims 1, 8 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai (US 2015/0188698 A1) is related to unencrypted key shares.
Kipnis et al. (US 2013/0272521 A1) is related to key generation using multiple sets of secret shares.
Miller et al. (US 2016/0132699 A1) is related to key splitting and storage of key shares in a distributed storage system.
Kobayashi et al. (US 2016/0028719 A1) is related to secret key segmentation.
Matyas, Jr. et al. (US 7,051,211 B1) is related to secure software distribution using segmented encryption keys.
Gryb et al. (US 2021/0273784 A1) is related to key management for multi-party computation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492